Citation Nr: 1413426	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-27 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for sinus tachycardia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from July 2001 to October 2001 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded this case in October 2012 and November 2013 for additional development and it now returns for final appellate review.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Veteran has a second paperless claims file in Virtual VA.  However, a review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.
 

FINDING OF FACT

For the entire appeal period, the Veteran's sinus tachycardia is not manifested by permanent atrial fibrillation, or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for sinus tachycardia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7010 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his sinus tachycardia from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for sinus tachycardia was granted and an initial rating was assigned in the April 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service private and VA treatment records have been obtained and considered.  The Board notes that, in May 2013, the AOJ issued a Memorandum making a formal finding of unavailability of additional service treatment records from the Veteran's Army Reserve service.  The AOJ noted all of the efforts that were made to obtain such records, and concluded that such records are unavailable and further attempts to obtain them would be futile.  In an April 2013 letter, the Veteran was advised of such efforts as well as the finding of unavailability, and was invited to submit the records himself.  To date, he has not done so.   

The Board also notes that the Veteran has reported private treatment by Dr. G.  In a February 2013 letter, the AOJ requested that the Veteran fill out an authorization form for any private physician or hospital where he received treatment for sinus tachycardia, to specifically include Dr. G.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any records from such facility.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Additionally, the Veteran was afforded VA examinations in April 2009 and April 2013 in order to evaluate the nature and severity of his sinus tachycardia.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's sinus tachycardia as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As indicated previously, in October 2012 and November 2013, the Board remanded the issue on appeal for further development.  Specifically, in October 2012, the Board remanded the case in order for the Veteran to identify any healthcare providers who treated him after January 2009 for his service-connected sinus tachycardia and, after securing the necessary authorization from the Veteran, to obtain any outstanding treatment records; obtain outstanding service treatment records pertaining to his Army Reserve service; afford the Veteran a VA examination; and readjudicate the claim in a supplemental statement of the case that considered all potentially applicable Diagnostic Codes.  

As discussed above, the AOJ sent the Veteran a letter requesting that he identify all treatment providers and provide an authorization form, if necessary, so as to allow VA to obtain such records in February 2013, but the Veteran did not respond.  Additionally, in May 2013, the AOJ issued a Memorandum finding that the Veteran's service treatment records could not be obtained and the Veteran was notified in April 2013.  He was afforded a VA examination in April 2013 so as to address the nature and severity of his sinus tachycardia.  Thereafter, a supplemental statement of the case was issued in May 2013 in which the AOJ considered all manifestations of the Veteran's cardiac disorder.  In this regard, the Board notes that the AOJ did not specifically discuss whether any other diagnostic codes may be potentially applicable to the evaluation of the Veteran's sinus tachycardia.  However, as the AOJ considered all manifestations of such disability, which does not include symptomatology indicative of rating criteria found under another diagnostic code, the Board finds that the AOJ substantially complied with the Board's remand order in this regard.

In November 2013, the Board again remanded the case in order to obtain outstanding VA treatment records, which were obtained and associated with the record on appeal and considered in the February 2014 supplemental statement of the case.  

Therefore, the Board finds that the AOJ has substantially complied with the October 2012 and November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim herein decided.

II.  Analysis

The Veteran is currently in receipt of a noncompensable evaluation for his service-connected sinus tachycardia.  He contends that such disability is more severe than as reflected by the currently assigned rating.  He also alleges that a rating under a diagnostic code other than that which is currently assigned more nearly approximates his symptomatology.  Therefore, the Veteran claims that he is entitled to an initial compensable rating for his sinus tachycardia.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The April 2009 rating decision granted service connection for sinus tachycardia and assigned an initial noncompensable evaluation, effective January 30, 2009, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7010.  

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  

The Veteran's private treatment records include a November 2007 treatment report that reflects a history of tachycardia four years ago.  It was noted that, several years ago, he stopped taking Atenolo and had not noticed any more trouble with a rapid heart rate and palpitations, but several months he developed recurrent palpitations and tachycardia.  A Holter monitor showed frequent sinus tachycardia with premature atrial contractions (PACs).  He reported that they were predominant in the evenings.  He denied any syncope, chest pain, or dyspnea.  A recent Holter monitor showed frequent sinus tachycardia with few PACs.  It was noted that there was high voltage on 12 lead EKG that was probably normal for age.  

A December 2008 treatment report noted that the Veteran indicated his heart rate went to approximately 170 when he was exercising; otherwise, he had no palpitations.  The Veteran denied any dyspnea, syncope, or edema.  He was assessed with palpitations and the 12 lead EKG diagnosed the Veteran with sinus tachycardia with a heart rate of 100 with high voltage that was likely normal for age.  In February 2009, the results from a month-long Life Watch transtelephonic arrhythmia monitoring were transcribed.  It was noted that, in that month, he had numerous transmissions and his basic rhythm was sinus with episodes of sinus tachycardia and sinus arrhythmia.  During exercise no arrhythmias were detected.  The conclusion was that the event monitor recording showed sinus rhythm, and episodes of sinus arrhythmia and sinus tachycardia, but no significant arrhythmias.  

At the Veteran's April 2009 VA examination, it was noted that, post-service, he was seen in February 2007 at a private hospital, at which time he had a normal echocardiogram and a normal 24 hour, 48 hours, and 30 day Holter monitor evaluation.  It was noted that he had no history of hospitalization or surgery, trauma to the heart, cardiac neoplasm, myocardial infarction, congestive heart failure, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, or periocarditis.  While continuous medication was required and he had fatigue monthly, there was no history of syncope, angina, dizziness, dyspnea, or any other cardiac history.  On testing, he had a normal stress test and an ECG was negative for ischemic changes with exercise.  Specifically, it was noted that the Veteran exercised for 9 minutes, 41 seconds, which represented a maximal workload of 11.2 METS.  On clinical examination, he was negative for chest discomfort with exercise, his functional capacity was moderately decreased 20 to 30 percent for his age, and his Duke treadmill score was a +9, which placed him in the low risk group.  The VA examiner diagnosed sinus tachycardia that was controlled with Cardizem.  It was stated that there were no significant effects on occupation and that the Veteran could do moderate to heavy employment.  

VA treatment records reflect that, in August 2010, baseline ECG showed normal sinus rhythm and exercise ECG showed no ST segment changes consistent with ischemia and no ventricular ectopy.  It was noted that the studies were normal.  Tachycardia was assessed.  The next day, at a cardiology consultation, the Veteran's treating VA physician noted his past history with respect to his heart condition.  It was noted that he was working for the Corps of Engineers.  Following a review of systems and physical examination, the impression was inappropriate sinus tachycardia with no evidence of underlying structural heart disease or postural tachycardia syndrome.  

The Veteran was afforded another VA examination in April 2013.  At such time, the examiner noted a diagnosis of supraventricular arrhythmia.  The Veteran reported that he felt a fluttering in his chest about twice per month, especially with activity, and that it lasted a few seconds and produced no symptoms such as dyspnea, chest pain, or weakness.  His last monitoring was in 2007 and he was not on any medications since 2010.  The examiner noted that the Veteran had paroxysmal sinus tachycardia.  Continuous medication was not required for control of his heart condition.  There was no history of myocardial infarction, congestive heart failure, heart valve condition, infection heart conditions, pericardial adhesions, of procedures or hospitalizations.  The examiner noted that the Veteran had a cardiac arrhythmia in the form of supraventricular tachycardia that was intermittent (paroxysmal) with more than 4 episodes in the past 12 months; however, such had never been documented by EKG, Holter, or event monitoring.

On examination, the Veteran's rhythm was regular, his heart sounds were normal, he had no jugular-venous distension, the auscultation of his lungs were clear, and his pulses were normal.  It was noted that the Veteran's April 2013 EKG was normal, his 2007 Holter monitor was normal, and his 30 day event testing in 2007 revealed frequent spells of increased heart rate.  The Veteran had an interview-based METs test and he denied experiencing symptoms with an any level of physical activity.  It was noted that the Veteran's heart condition did not impact his ability to work. 

The VA examiner stated that the only paroxysmal supraventricular tachycardia that the Veteran experienced was episodes of sinus tachycardia, termed "inappropriate sinus tachycardia" by his VA physician in August 2010.  He further indicated that the Veteran had never been diagnosed with paroxysmal atrial fibrillation or lone atrial fibrillation, as such is a diagnosis that can be made only by EKG or Holter monitoring, and neither of such have shown paroxysmal atrial fibrillation.  Rather, ECG, 24-48 Holter monitoring, and 30 day event monitoring have shown no supraventricular tachycardias other than episodes of sinus tachycardia on the 30 day event monitoring.  The examiner noted that the Veteran stated that he has about two episodes of tachycardia per month and they lasted only a few seconds.  Thus, it must be assumed that he experienced more than four episodes of sinus tachycardia per year.  It was stated that, since these symptoms were very brief (seconds) and produced no symptoms, there was no impact on employability.  It was further stated that the Veteran reported that he hardly noticed the episodes anymore because of their asymptomatic nature.  

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to an initial compensable rating for sinus tachycardia.  In this regard, the Board finds that, for the entire appeal period, though it was noted that the Veteran had more than four episodes per year of paroxysmal atrial fibrillation, none of them were documented by ECG or Holter monitor.  Therefore, without documentation of the paroxysmal atrial fibrillation, he does not meet the criteria for a 10 percent disability rating or an even higher 30 percent disability rating.  In addition, there is no evidence that his atrial fibrillations were permanent and not paroxysmal.  Rather, it was specifically stated at the April 2013 VA examination that they were paroxysmal.  Moreover, in November 2007 and April 2013, he was noted to be asymptomatic and his 12 lead EKG in November 2007 and December 2009 were noted to be normal for his age.  Thus, the Board finds that the Veteran's sinus tachycardia is not manifested by supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  Therefore, a compensable rating is not warranted.

The Board also notes that the Veteran has asserted that service-connected sinus tachycardia would be more properly rated under the diagnostic code for hyperthyroidism, i.e., Diagnostic Code 7900, contending that it more nearly approximates his symptomatology than the diagnostic code for supraventricular arrhythmia. The Board notes that the Veteran is not service-connected for hyperthyroidism nor is there any evidence, including as documented at the April 2103 VA examination, that he should be rated under this diagnostic criteria.  In addition, the Veteran's private treatment records and VA examinations do not indicate that he has any other diagnosed heart condition other than sinus tachycardia.  Moreover, there are no additional symptoms associated with the Veteran's sinus tachycardia that are not contemplated in his assigned rating under Diagnostic Code 7010.  Therefore, the Board finds that consideration of the Veteran's sinus tachycardia under any other diagnostic code is not warranted.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his sinus tachycardia and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his sinus tachycardia.  In this regard, as indicated above, the probative evidence indicates that the Veteran's sinus tachycardia is consistent with the presently assigned noncompensable rating.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected sinus tachycardia; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected sinus tachycardia with the established criteria found in the rating schedule.  The Board finds that the Veteran's sinus tachycardia symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's heart symptomatology is contemplated by the rating criteria.  There are no additional symptoms of his sinus tachycardia that are not addressed by the rating schedule.  In February 2009 it was stated that the Veteran did not have any arrhythmias during exercise.  In April 2009 it was noted that the Veteran had no hospitalizations or surgeries for his sinus tachycardia and that there were no significant effects on occupation and that he could do moderate to heavy employment.  In addition, his Duke treadmill test put him in the low risk group.  At the Veteran's April 2013 interview-based METs test, he denied experiencing any symptoms with any level of physical activity.  It was also stated that since his sinus tachycardia produced no symptoms.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not show that the Veteran's sinus tachycardia renders him unemployable.  In the July 2013 Informal Hearing Presentation, his representative stated that he could not pass a physical training test that was required for his job.  However, the Board finds that, based on his private examination reports, VA examination reports, and his statements that there is no evidence that his sinus tachycardia renders him unemployable.  In this regard, in April 2009, it was noted that there were no significant effects on his occupation and that he could do moderate to heavy employment.  In addition, his Duke treadmill test put him in the low risk group.  Moreover, in August 2010, it was noted that he was working full-time.  Furthermore, at the Veteran's April 2013 interview-based METs test, he denied experiencing any symptoms with any level of physical activity.  It was also stated that, since his sinus tachycardia produced no symptoms and were brief (only a few seconds), there was no impact on his employability.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating for sinus tachycardia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107. 


ORDER

An initial compensable evaluation for sinus tachycardia is denied. 



____________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


